DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatzemeyer (USPN 8544132) in view of Schmid (PGPub 20110275424).
Gatzemeyer teaches an oral care system comprising an oral care implement with a handle (126), a head (124), and tooth cleaning elements (127) located on the head.  The handle comprises a cavity (col. 3, lines 20-23; internal cavity).  There is a smart device (140) alterable between an assembled position within the cavity (figure 1) and a disassembled position (figure 3).   There is a Bluetooth transmitter (col. 5, lines 8-22) to transmit information to an electronic device.  
Gatzemeyer teaches all the essential elements of the claimed invention however fails to teach sensors in the smart device and that the electronic device has a display showing duration and coverage area as a percentage.  
Schmid teaches a smart toothbrush comprising sensors (420a, 420b) that determine the location of the brush in the mouth.  The sensors send information to an electronic device with a display that shows the duration and location of the brush (paragraph 0030, 0031).   
With regards to claim 1, 2 and 3, Schmid teaches the claimed invention except for the duration and coverage shown as a percentage or bar graph (printed matter) set forth in the claim.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Schmid so that the information is displayed as a percentage or graph since it would only depend on the intended use of the system and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack 217 USPQ 401, (CAFC 1983) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862.  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual a specific type of usage does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., percentage or bar graph) and the substrate (e.g., display ) which is required for patentability.  
Allowable Subject Matter
Claims 11-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11 includes that limitation that the display of the electronic device displays a second type of information during or after a scan performed by the smart device while the smart device is in the disassembled position.  The prior art of Gatzemeyer fails to teach that the smart device is capable of performing a scan when in the dissembled position.  
Claim 14 includes the limitation that the power source of the smart device is located along the first portion of the smart device, wherein the first portion is defined as located within the cavity of the handle. The prior art of Gatzemeyer fails to teach that the power source of the smart device is at least partially within cavity of the handle. It would not have been obvious to modify the prior art to achieve the claimed invention since there is no motivation to do so.
Claims 4-8 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 states that when the smart device is disassembled, it is configured to sense oral health data associated with the user’s teeth.  
Claim 6 states that when the smart device is in the disassembled position and moved across a user’s teeth, the device will sense oral health conditions associated with the user’s teeth.  Claim 9 states that that the smart device comprises an image capture member to acquire images of a user’s teeth, as the smart device, in the disassembled position, is moved along the user’s teeth.  
Gatzemeyer fails to teach that the smart device is capable of sensing oral health conditions or capturing images when in the disassembled position. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/               Primary Examiner, Art Unit 3723